DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 17 2022 has been entered. Applicant amended claims 1, 2, 3, 7, 13, 14, and 15, and cancelled claims 5-6, 8, 11, and 19. Accordingly, claims 1-4, 7, 9-10, 12-18, and 20 remain pending. 

Response to Arguments
Applicant’s arguments, see pages 7, filed October 17, 2022, with respect to the 35 USC 112(b) rejection have been fully considered and are persuasive.  The 35 USC 112(b) rejection of August 22 2022 has been withdrawn. 

Applicant’s arguments, see pages 8-10, filed October 17, 2022, with respect to the independent  claims and the prior art of Ribani, Skinner, and Yoon applied in the rejections of August 22 2022 have been fully considered and are persuasive.  The rejections of August 22 2022 have been withdrawn. 
The examiner acknowledges that the prior art of record of Ribani , Skinner, and Yoon used in the rejection of August 22 2022 do not teach generating an application model during a training phase and at run time use the application model to determine sensitive information in region(s) of the newly received image as recited in the amended claims filed in the RCE. Therefore, rejections of August 22, 2022 have been withdrawn and upon further search and consideration a new ground of rejection(s) is made.  Thus, Applicant’s arguments with respect to the claim(s)  and the prior art of Ribani, Skinner, and Yoon have been considered but are moot because the new ground of rejection does not rely on said references that were applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Notwithstanding, concerning the Feng reference, on page 10 of applicant’s arguments, Applicant alleges “the predetermined image template in Feng is not an application model and does not address the problem or computing environment recited in the present claims. Feng merely creates a credit card template which is a physical entity model and not an application model of GUI element”. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., an application model of GUI elements) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Nonetheless, Feng utilizes an application/program that generates a template/model (Figure 4 and paragraph 34) to determine respective position or location of the at least one part of the region (paragraph 30) as recited in the previous and current office action.

Claim Objections
Claim 20 is objected to because of the following informalities:  claim 20 is dependent upon cancelled claim 19. Thus, for examination purposes, the examiner will treat claim 20 to be dependent upon claim 18.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL reference: S. Porat, B. Carmeli, T. Domany, T. Drory, A. Geva and A. Tarem, "Dynamic masking of application displays using OCR technologies," in IBM Journal of Research and Development, vol. 53, no. 6, pp. 10:1-10:14, Nov. 2009, doi: 10.1147/JRD.2009.5429038 (hereinafter Porat).

As to claim 13, Porat teaches a method of concealing sensitive information in a screenshot (abstract on page 10:1 and page 10:2, first column, second paragraph disclose a solution to prevent and protect sensitive information from appearing on application screens, and remove the sensitive information without making any changes to the applications or the data storage facilities that maintain the data), the method comprising, using a computer processor (page 10:2, first column, fourth paragraph disclose  a Masking Gateway Enterprises(MAGEN) application is implemented on a workstation computer, thus a processor is utilized):
 in a training phase (page 10:2, second column, second paragraph describes GUI applications that utilizes a training phase; page 10:3, first column, third paragraph also discuss the design/training phase)
receiving a screenshot of a monitor from an application (page 10:9, second column, last paragraph to page 10:10, first column reveals that during the design/training phase, users navigate/receive images on application screens and search for sensitive data. Thus, screenshots of the information are presented to the user by the MAGEN application. When it is detected that the information on the screen is sensitive data, the user marks the area on the screen to automatically generate rule(s) for the area/portion of the screen. The user can decide whether the rule(s) should be consequently applied to all screens or certain screens; page 10:3, second column , fourth paragraph also disclose that MAGEN application receive unstructured image(s) to facilitate the masking rules); 
generating an application model that identifies the application by automatically determining a respective position or location of a part within the screenshot (page 10:7, second column, third paragraph disclose screen templates/models are generated that refer to a particular image screen layout and are determined by GUI constructs  that appear in the templates. These GUI constructs are associated with titles, labeled fields, tables, and their other relative positionings. Masking rules previously defined by the user is applied to these screen templates. Second column, third paragraph also recites “[t]he actual contents of the GUI constructs, such as the text field of a labeled text or the entries of a table, can vary between all screens that conform to the same layout. MAGEN (thus automatically) applies a complex screen analysis to derive structured information for respective locations in each possible display and to map it to one of the possible templates”. See page 10:9, first column , last paragraph); 
determining at least one part of the screenshot includes sensitive information by running optical character recognition of the at least one part of the region to detect a relevant string (page 10:5, first column, third paragraph to second column, first paragraph disclose that an OCR engine trains a set of characters to detect sensitive information in an application template. Page 10:9, second paragraph, fourth-fifth paragraphs also reveal that during the design phase the rules, previously defined by the user,  are established for OCR  to determine sensitive information in regions of a screen), and calculating an area box in the at least one part of the region having a distance from a top and edge of the region (Page 10:6, second column, first column recites “calculated shaded pixels around characters to make them look smoother”, thus area region near/around the detected string in the detection region is calculated. Page 10:9, second paragraph, fourth-fifth paragraphs also describe additional conditions in detecting sensitive information such as determining relative positioning/area near the detected OCR string.  Page 10:8, second column, second paragraph,  recites that the MAGEN application incorporates several unique analysis techniques by grouping a set of text phrases whose relative positioning determines a specific GUI construct. For example, to find tables, the analysis searches for several lines that are divided into columns aligned one under the other); and 
at runtime (page 10:3, first column, third paragraph also discuss a runtime phase) 
receiving a new screenshot (page 10:8, first column, third paragraph disclose MAGEN  application receives each image on a screen, and processed the image into a generic representation as shown in Figure 4); 
using the application model to determine if the at least one part includes sensitive information in the area box (page 10:8, second column, second paragraph to page 10:9, first column , first and second paragraph describe applying rules to detect sensitive information in regions on the screen/image based on the training screen templates/representations), and automatically concealing the sensitive information in the screenshot based on the application model (page 10:9, Figure 5 and  first column, fourth and fifth paragraphs reveal based on the rules of the application screening model/representation masking is performed on the detected sensitive information area of the image) by changing a value of each of a set of pixels in the box area to a predefined value common to each of the set of pixels to thus generate a modified screenshot (page 10:7, first column, third paragraph reveals that masking of the sensitive information involves changing the text pixel of the sensitive fields to shaded pixels and thus generate an image with masked portions as shown in Figure 5. See also page 10:5, first page, last paragraph to second column, second paragraph , which disclose in OCR masking, detected text pixel {of sensitive text string(s)} is divided into individual characters, and translated into textual value by a classifier, for masking/hashing ); and 
storing the modified screenshot (page 10:3, first column , last paragraph, last sentence disclose revised/masked screens of the image are displayed on the terminals of the end-users. See also page 10:11, first column, first paragraph, that discuss after masking rules have been applied to the image screen, GUI application takes the image data to a presentation layer to project/render the image on the end-user machine. Page 10:11, first column, second and third paragraphs disclose the presentation layer that transfer the modified masked screen to the user device can utilize Citrix XenApp or Microsoft Terminal services. Thus, the presentation layer runs on the delivery server and transmits the stored/recorded screens to the end user workstation. Citrix XenApp delivers applications from a cloud ready platform; thus, the modified screens are stored in the cloud platform).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7, 9-10, 12, 14-18, and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over NPL reference: S. Porat, B. Carmeli, T. Domany, T. Drory, A. Geva and A. Tarem, "Dynamic masking of application displays using OCR technologies," in IBM Journal of Research and Development, vol. 53, no. 6, pp. 10:1-10:14, Nov. 2009, doi: 10.1147/JRD.2009.5429038 (hereinafter Porat) in view of Feng et al US 20160055393 (hereinafter Feng).

As to claim 1, Porat teaches a method of preventing sensitive information from being recorded (abstract on page 10:1 and page 10:2, first column, second paragraph disclose a solution to prevent and protect sensitive information from appearing on application screens, and remove the sensitive information without making any changes to the applications or the data storage facilities that maintain the data), the method comprising, using a computer processor (page 10:2, first column, fourth paragraph disclose  a Masking Gateway Enterprises(MAGEN) application is implemented on a workstation computer, thus a processor is utilized): 
during a training phase (page 10:2, second column, second paragraph describes GUI applications that utilizes a training phase; page 10:3, first column, third paragraph also discuss the design phase)
receiving an image of a region of a computer monitor screen, the region including information presented by an application (page 10:9, second column, last paragraph to page 10:10, first column reveals that during the design/training phase, users navigate/receive images on application screens and search for sensitive data. Thus, screenshots of the information are presented to the user by the MAGEN application. When it is detected that the information on the screen is sensitive data, the user marks the area on the screen to automatically generate rule(s) for the area/portion of the screen. The user can decide whether the rule(s) should be consequently applied to all screens or certain screens; page 10:3, second column , fourth paragraph also disclose that MAGEN application receive unstructured image(s) to facilitate the masking rules); 
generating an application model that identifies the application by automatically determining a respective position or location (page 10:7, second column, third paragraph disclose screen templates/models are generated that refer to a particular image screen layout and are determined by GUI constructs  that appear in the templates. These GUI constructs are associated with titles, labeled fields, tables, and their other relative positionings. Masking rules previously defined by the user is applied to these screen templates. Second column, third paragraph also recites “[t]he actual contents of the GUI constructs, such as the text field of a labeled text or the entries of a table, can vary between all screens that conform to the same layout. MAGEN (thus automatically) applies a complex screen analysis to derive structured information for respective locations in each possible display and to map it to one of the possible templates”. See page 10:9, first column , last paragraph); 
determining whether or not the at least one part of the region includes sensitive information by running optical character recognition of the at least one part of the region to detect a relevant string name (page 10:5, first column, third paragraph to second column, first paragraph disclose that an OCR engine trains a set of characters to detect sensitive information in an application template. Page 10:9, second paragraph, fourth-fifth paragraphs also reveal that during the design phase the rules, previously defined by the user,  are established for OCR  to determine sensitive information in regions of a screen), and calculating an area box near the detected relevant string name and relevant distances from the area box to a top and edge of the region (Page 10:6, second column, first column recites “calculated shaded pixels around characters to make them look smoother”, thus area region near/around the detected string in the detection region is calculated. Page 10:9, second paragraph, fourth-fifth paragraphs also describe additional conditions in detecting sensitive information such as determining relative positioning/area near the detected OCR string.  Page 10:8, second column, second paragraph,  recites that the MAGEN application incorporates several unique analysis techniques by grouping a set of text phrases whose relative positioning determines a specific GUI construct. For example, to find tables, the analysis searches for several lines that are divided into columns aligned one under the other) ; and
 at runtime (page 10:3, first column, third paragraph also discuss a runtime phase)
receiving a new image (page 10:8, first column, third paragraph disclose MAGEN receives each image, and processed the image into a generic representation as shown in Figure 4) ;
 using the application model to determine if the at least one part of the region includes sensitive information in the area box (page 10:8, second column, second paragraph to page 10:9, first column , first and second paragraph describes applying rules to detect sensitive information in regions on the screen/image based on the training screen templates/representations): 
automatically concealing the sensitive information in the image based on the application model (page 10:9, Figure 5 and  first column, fourth and fifth paragraphs reveals based on the rules of the application screening model/representation masking is performed on the detected sensitive information area of the image) by changing a value of each of a set of pixels in the area box to a predefined value common to each of the set of pixels to thus generate a modified image (page 10:7, first column, third paragraph reveals that masking of the sensitive information involves changing the text pixel of the sensitive fields to shaded pixels and thus generate an image with masked portions as shown in Figure 5. See also page 10:5, first page, last paragraph to second column, second paragraph , which disclose in OCR masking, detected text pixel {of sensitive text string(s)} is divided into individual characters, and translated into textual value by a classifier, for masking/hashing ); and 
providing the modified image to a recorder (page 10:3, first column , last paragraph, last sentence disclose revised/masked screens of the image are displayed on the terminals of the end-users. See also page 10:11, first column, first paragraph, that discuss after masking rules have been applied to the image screen, GUI application takes the image data to a presentation layer to project/render the image on the end-user machine. Page 10:11, first column, second and third paragraphs disclose the presentation layer that transfer the modified masked screen to the user device can utilize Citrix XenApp or Microsoft Terminal services. Thus, the presentation layer runs on the delivery server and transmits the stored/recorded screens to the end user workstation. Citrix XenApp delivers applications within a cloud ready platform; thus, the modified screens are stored in the cloud platform).
	Porat does not teach in at least one part of the region and during training phrase: generating an application model that identifies the application by determining a respective position or location of the at least one part of the region.
	Feng teaches during training phrase (paragraph 34 reveals training phrase): generating an application model( paragraph 34 and paragraph 36 disclose generating a predetermined image template which is a model for training; paragraph 30 also reveals that the image templates can also be prestored in the system. For example,  a received input image that is a credit card corresponds to a pre-stored or generated credit card template. The image template has a feature region and specific information region stored) that identifies the application by determining a respective position or location of the at least one part of the region ( paragraph 36 reveals that in generating the image template, boundaries and relative positions of the featured region/ at least one part of the region is identified; paragraph 30 reveal that matching is done with the image and the predetermined image template based on the identified boundaries/locations to determine a specific information region of the image.  Paragraph 30 reveals a received input image that is a credit card corresponds to a pre-stored or generated credit card template. The image template has a feature region and specific information region stored, which is compared with the received image)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify/update Porat’s method for concealing sensitive information with Feng’s teachings of image templates such that sensitive information that is being transmitted, read, or stored by a front- end system via an application program is automatically covered/concealed (paragraph 4 of Feng). 

As to claim 2, the combination of Porat in view of Feng teaches comprising identifying a location of the at least one part of the region based on a relative location of the area box in the at least one part of the region (Feng: Figure 6 and paragraph  30 reveal that identifying a location of the at least part of the region is based on a relative location region of the template/model. Porat: page 10:7, second column, third paragraph disclose screen templates are generated that refer to a particular layout and is determined by GUI constructs  that appear in the template, such as titles, labeled fields, tables, and relative positioning).

As to claim 3, the combination of Porat in view of Feng teaches comprising recalculating the location of the at least one part  of the region upon detecting a change of dimensions of the region (Feng: paragraph 36 reveal calculating a pixel-distance between the featured region and the boundaries and determining a pixel-based size of the feature region).


As to claim 4, the combination of Porat in view of Feng teaches wherein identifying the at least one part is based on a  respective position or location of a title (Feng: Figure 6, feature region 1 in the template shown corresponds to identifying the at least one part based on the respective position or location of a title; Porat: page 10:7, second column, third paragraph disclose screen templates are generated that refer to a particular layout and is determined by GUI constructs  that appear in the template, such as titles, labeled fields, tables, and relative positioning).

As to claim 7, the combination of Porat in view of Feng teaches wherein determining the at least part of the region contains sensitive information is based on an interaction of a user with the application (page 10:9, second column, last paragraph to page 10:10, first column reveal that during the design/training phase, user interaction takes with the application via the user navigating/receiving images on application screens and searching for sensitive data. Thus, the screen with the information is presented to the user by the MAGEN application. When an information is detected as sensitive data, the user marks the area on the screen to automatically generate a rule(s) for the area/portion of the screen. The user can decide whether the rule(s) should be consequently applied to all screens or certain screens; page 10:3, second column , fourth paragraph also disclose that MAGEN application receive unstructured image(s) to facilitate the masking rules).

As to claim 9, the combination of Porat in view of Feng teaches comprising, selectively concealing sensitive information in at least one of a plurality of parts of the region (Porat: page 10:4, first column, second paragraph, disclose with the masking rules, the user selects certain entities/parts on the screen to conceal the detected sensitive information in run time).

As to claim 10, the combination of Porat in view of Feng teaches receiving a sequence of images of the region(Porat: page 10:9, second column, last paragraph to page 10:10, first column reveal that during the design/training phase, users navigate/receive images on application screens and search for sensitive data); concealing, in a first image included in the sequence, sensitive information in a first part of the region(Porat: page 10:9, second column, last paragraph to page 10:10, first column reveal that during the design/training phase, users navigate/receive images on application screens and search for sensitive data. Thus, the information is presented to the user by the MAGEN application. When an information is detected as sensitive data, the user marks the area on the screen to automatically generate a rule(s) for masking the area/portion of the screen. The user can decide whether the rule(s) should be consequently applied to all screens or certain screens; page 10:3, second column , fourth paragraph also disclose that MAGEN application receive unstructured image(s) to facilitate the masking rules); and concealing, in a second image included in the sequence, sensitive information in a second part of the region(Porat: page 10:9, second column, last paragraph to page 10:10, first column reveal that during the design/training phase, users navigate/receive images on application screens and search for sensitive data. Thus, the information is presented to the user by the MAGEN application. When an information is detected as sensitive data, the user marks the area on the screen to automatically generate a rule(s) for masking the area/portion of the screen. The user can decide whether the rule(s) should be consequently applied to all screens or certain screens; page 10:3, second column , fourth paragraph also disclose that MAGEN application receive unstructured image(s) to facilitate the masking rules).

As to claim 12, the combination of Porat in view of Feng teaches comprising providing a screen recording in which sensitive information is concealed(Porat: page 10:3, first column , last paragraph, last sentence disclose revised/masked screens of the image are displayed on the terminals of the end-users).

As to claim 14, Porat teaches a system (abstract on page 10:1 and page 10:2, first column, second paragraph disclose a solution to prevent and protect sensitive information from appearing on application screens, and remove the sensitive information without making any changes to the applications or the data storage facilities that maintain the data) comprising: 
a memory (page 10:12, first column, second paragraph describes memory is utilize for the MAGEN application); and 
a controller (page 10:2, first column, fourth paragraph disclose Masking Gateway Enterprises(MAGEN) application that is implemented on a workstation computer, thus a processor is utilized) configured to: 
in a training phase (page 10:2, second column, second paragraph describes GUI applications that utilizes a training phase; page 10:3, first column, third paragraph also discuss the design phase)  
receive an image of a region of a monitor, the region including information presented by an application (page 10:9, second column, last paragraph to page 10:10, first column reveals that during the design/training phase, users navigate/receive images on application screens and search for sensitive data. Thus, the information is presented to the user by the MAGEN application. When an information is detected as sensitive data, the user marks the area on the screen to automatically generate a rule(s) for the area/portion of the screen. The user can decide whether the rule(s) should be consequently applied to all screens or certain screens; page 10:3, second column , fourth paragraph also disclose that MAGEN application receive unstructured image(s) to facilitate the masking rules); 
identify at least one part of the region (page 10:7, second column, third paragraph disclose masking rules defined by the user is applied to the screen templates. It is by these masking rules, parts of the image are identified. Second column, third paragraph further recites “[t]he actual contents of the GUI constructs, such as the text field of a labeled text or the entries of a table, can vary between all screens that conform to the same layout. MAGEN applies a complex screen analysis to derive structured information for each possible display and to map it to one of the possible templates”. See page 10:9, first column , last paragraph); 
generate an application model that identifies the application by automatically determining a respective position or location of the part of the region (page 10:7, second column, third paragraph disclose screen templates/models are generated that refer to a particular image screen layout and are determined by GUI constructs  that appear in the templates. These GUI constructs are associated with titles, labeled fields, tables, and their other relative positionings. Masking rules previously defined by the user is applied to these screen templates. Second column, third paragraph also recites “[t]he actual contents of the GUI constructs, such as the text field of a labeled text or the entries of a table, can vary between all screens that conform to the same layout. MAGEN (thus automatically) applies a complex screen analysis to derive structured information for respective locations in each possible display and to map it to one of the possible templates”. See page 10:9, first column , last paragraph); 
determine whether or not the at least one part includes sensitive information by running optical character recognition of the at least one part of the region to detect a relevant string (page 10:5, first column third paragraph to second column, first paragraph OCR engine trains a set of characters to detect sensitive information in the application template. Page 10:9, second paragraph, fourth-fifth paragraphs also describe that the rules are implemented during the design phase to determine sensitive information in regions of a screen using OCR), and calculating an area box in the at least one part of the region having a distance from a top and edge of the region (Page 10:6, second column, first column recites “calculated shaded pixels around characters to make them look smoother”, thus area box near the detected string in the detection region is calculated. Page 10:9, second paragraph, fourth-fifth paragraphs also describe additional conditions in detecting sensitive information such as determining relative positioning/area near the detected OCR string.  Page 10:8, second column, second paragraph,  recites that the MAGEN application incorporates several unique analysis techniques by grouping a set of text phrases whose relative positioning determines a specific GUI construct. For example, to find tables, the analysis searches for several lines that are divided into columns aligned one under the other); and 
at run time(page 10:3, first column, third paragraph also discuss a runtime phase)
receive a new image(page 10:8, first column, third paragraph disclose MAGEN  application receives each image on a screen, and processed the image into a generic representation as shown in Figure 4); 
using the application model to determine if the at least one part of the region includes sensitive information (page 10:8, second column, second paragraph to page 10:9, first column , first and second paragraph describes applying rules to detect sensitive information in regions on the screen/image based on the training screen templates/representations): then: 
conceal the sensitive information in the image based on the application model (page 10:9, Figure 5 and  first column, fourth and fifth paragraphs reveals based on the rules of the application screening model/representation masking is performed on the detected sensitive information area of the image) by changing a value of each of a set of pixels in the box area to a predefined value common to each of the set of pixels to thus generate a modified image (page 10:7, first column, third paragraph reveals that masking of the sensitive information involves changing the text pixel of the sensitive fields to shaded pixels and thus generate an image with masked portions as shown in Figure 5. See also page 10:5, first page, last paragraph to second column, second paragraph , which disclose in OCR masking, detected text pixel {of sensitive text string} is divided into individual characters, and translated into textual value by a classifier, for masking/hashing ); and 
provide the modified image to a recorder (page 10:3, first column , last paragraph, last sentence disclose revised/masked screens of the image are displayed on the terminals of the end-users. See also page 10:11, first column, first paragraph, that discuss after masking rules have been applied to the image screen, GUI application takes the image data to a presentation layer to project/render the image on the end-user machine. Page 10:11, first column, second and third paragraphs disclose the presentation layer that transfer the modified masked screen to the user device can utilize Citrix XenApp or Microsoft Terminal services. Thus, the presentation layer runs on the delivery server and transmits the stored/recorded screens to the end user workstation. Citrix XenApp delivers applications within a cloud ready platform; thus, the modified screens are stored in the cloud platform).
	Porat does not teach in at least one part of the region and during training phrase: generating an application model that identifies the application by determining a respective position or location of the at least one part of the region.
	Feng teaches during training phrase (paragraph 34 reveals training phrase): generating an application model( paragraph 34 and paragraph 36 disclose generating a predetermined image template which is a model for training; paragraph 30 also reveals that the image templates can also be prestored in the system. For example,  a received input image that is a credit card corresponds to a pre-stored or generated credit card template. The image template has a feature region and specific information region stored) that identifies the application by determining a respective position or location of the at least one part of the region ( paragraph 36 reveals that in generating the image template, boundaries and relative positions of the featured region/ at least one part of the region is identified; paragraph 30 reveal that matching is done with the image and the predetermined image template based on the identified boundaries/locations to determine a specific information region of the image.  Paragraph 30 reveals a received input image that is a credit card corresponds to a pre-stored or generated credit card template. The image template has a feature region and specific information region stored, which is compared with the received image)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify/update Porat’s method for concealing sensitive information with Feng’s teachings of image templates such that sensitive information that is being transmitted, read, or stored by a front- end system via an application program is automatically covered/concealed (paragraph 4 of Feng). 

As to claim 15, the combination of Porat in view of Feng teaches wherein the controller is further configured to identify the location of the at least one part of the region based on the relative location of the at least one part of the region(Feng: Figure 6 and paragraph  30 reveal that identifying a location of the at least part of the region is based on a relative location region of the template/model. Porat: page 10:7, second column, third paragraph disclose screen templates are generated that refer to a particular layout and is determined by GUI constructs  that appear in the template, such as titles, labeled fields, tables, and relative positioning).

As to claim 16, the combination of Porat in view of Feng teaches wherein the controller is further configured to recalculate the location of the at least one part of the region upon detecting a change of dimensions of the region(Feng: paragraph 36 reveal calculating a pixel-distance between the featured region and the boundaries and determining a pixel-based size of the feature region).

As to claim 17, the combination of Porat in view of Feng teaches wherein the controller is further configured to identify the at least one part of the region based on a title (Feng: Figure 6, feature region 1 in the template shown corresponds to identifying the at least one part based on the respective position or location of a title).

As to claim 18, the combination of Porat in view of Feng teaches wherein the controller is further configured to determine the at least one part contains sensitive information based on identifying presence of information in the at least one part (Porat: page 10:9, second column, last paragraph to page 10:10, first column reveal that during the design/training phase, users navigate/receive images on application screens and search for sensitive data. Thus, the information is presented to the user by the MAGEN application. When an information is detected as sensitive data, the user marks the area on the screen to automatically generate a rule(s) for masking the area/portion of the screen. The user can decide whether the rule(s) should be consequently applied to all screens or certain screens; page 10:3, second column , fourth paragraph also disclose that MAGEN application receive unstructured image(s) to facilitate the masking rules).

As to claim 20, the combination of Porat in view of Feng teaches wherein the controller is further configured to determine the at least one part of the region contains sensitive information based on an interaction of a user with the application (Porat: page 10:9, second column, last paragraph to page 10:10, first column reveal the determination of the regions on the screen that contains sensitive information involves user interaction with the MAGEN application).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA FARROW whose telephone number is (571)272-1856. The examiner can normally be reached M - F 7:30--5:30pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571)272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.F/               Examiner, Art Unit 2437   

/KRISTINE L KINCAID/               Supervisory Patent Examiner, Art Unit 2437